Citation Nr: 9927112	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation of the post-operative 
left knee osteochondritis dissecans, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the veteran's claim for 
an increased evaluation for his left knee disability, which 
was evaluated at the time as 10 percent disabling.  
Subsequently, in a February 1997 decision, the RO increased 
the evaluation of the veteran's left knee disability to 20 
percent; however, the veteran has indicated a desire to 
continue with the appeal.  The veteran was scheduled for a 
videoconference Board hearing in September 1998 but failed to 
report.

In its written brief presentation, the veteran's 
representative noted that the veteran has stated that he is 
unable to work due to his left knee disability and that his 
knee disability has exacerbated his heart condition.  The 
representative asserts that such statements raise inferred 
claims for individual unemployability and secondary service 
connection for a heart condition.  These matters are referred 
to the RO for appropriate action.


REMAND

The veteran was granted service connection in September 1969 
for osteochondritis dissecans of the left knee.  As the 
veteran contends that his left knee disability has worsened, 
his claim is a well-grounded claim for an increased 
evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Evidence of record shows that the veteran has sought 
treatment from several private medical providers.  In 
particular, the veteran has recently been treated by Jerome 
P. Kraft, M.D., of Associated Orthopaedic Surgeons of Peoria.  
It appears from the treatment records contained in the claims 
file that treatment with Dr. Kraft, which began in January 
1996, is ongoing.  At his September 1997 VA examination, the 
veteran informed the medical examiner that he had undergone a 
surgical arthroscopy.  Documentation of that procedure is not 
of record, although the procedure apparently was performed in 
1996.  Furthermore, in February 1996, the veteran executed an 
authorization for release of information from Dr. Kraft and 
St. Francis Medical Center, where he apparently had an 
arthroscopy.  In addition, the veteran's representative 
contends that the veteran has also obtained medical treatment 
for his service-connected disability at a VA medical facility 
which is not documented in the record.  Pursuant to the duty 
to assist, the VA should attempt to retrieve all relevant 
records in the possession of the VA.  38 U.S.C.A. § 5107(a); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)(per curiam).

The veteran and his representative have contended that the 
examination of the veteran in June 1995 was inadequate.  A 
new examination was performed in September 1997.  However, if 
additional medical records are obtained, a new examination 
should be performed in light of the newly provided medical 
history information.

Based on the foregoing, further development is required as 
follows:

1.  The RO should ask the veteran to 
furnish the name and location of any VA 
medical facility where he has received 
treatment for his left knee disability.  
The RO should obtain all such treatment 
records and associate them with the 
claims file.

2.  As the previously executed 
authorization forms have expired, the RO 
should request the veteran to furnish 
authorization for release of information 
forms for treatment records from Drs. 
Kraft and Loeffler and for St. Francis 
Medical Center.  The RO should issue 
written requests for these treatment 
records, including record of an 
arthroscopy, and should associate these 
records with the claims file.

3.  If additional relevant records are 
obtained, the veteran should be scheduled 
for a VA examination of his left knee, 
preferably by an orthopedist.  Prior to 
performing the examination, the medical 
examiner should review the claims file, 
including the new medical records.  All 
necessary tests and studies should be 
performed.  The examiner should furnish 
the RO with a written report of all 
findings.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for an increased evaluation for his 
service-connected disability based on all 
relevant evidence of record.  If the RO's 
decision remains adverse, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given an appropriate period of time 
in which to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







